Landon, J.,
(concurring.) I am not without doubt as to the conclusion reached by the presiding justice. The propositions that, when the wife died, her children were, hy the terms of the policy, substituted in her place; that no substitution could precede that event; that no right to substitution attached until the wife died, and therefore the dead child could not be substituted, nor her children or representatives, since neither were named in the policy,— strike my mind with force. Nevertheless, all the children might die first, the wife next, and the husband last; in which case there would, if the rule of the special term prevail, be no payee. And because a construction ought to be given the policy which would, in the contingency supposed, avoid such a result, I concur, not without hesitation.